Exhibit 10.2

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

SANOFI PHARMA BRISTOL-MYERS SQUIBB

 

Commercial partnership with capital of 50,000 francs

 

Headquarters: 32-34, rue Marbeuf, 75008 Paris, France

Register of Commerce and Companies of Paris B 408 017 929

 

INTERNAL REGULATION

 

of June 6, 1997 effective January 1, 1997



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS ARTICLE 1.1    Terms Defined    1 ARTICLE 1.2   
Additional Terms Defined    5 ARTICLE 2 TERRITORY MANAGEMENT COMMITTEE ARTICLE
2.1    Territory Management Committee    6 ARTICLE 2.2    Composition and
Decision Making    7 ARTICLE 2.3    Delegation    7 ARTICLE 3 POWERS AND
OBLIGATIONS OF THE MANAGER(S) ARTICLE 3.1    Powers    7 ARTICLE 3.2   
Financial Statements    7 ARTICLE 3.3    Actions for Patents and Trademarks    9
ARTICLE 4 EXPLOITATION MODALITIES ARTICLE 4.1    Distribution    9 ARTICLE 4.2
   Marketing Strategy    10 ARTICLE 4.3    Non-Promotional Countries    11
ARTICLE 4.4    Administrative and Exploitation Services    11 ARTICLE 4.5   
Development Services    11 ARTICLE 5 ADVERSE EVENT REPORTING ARTICLE 5.1   
Reporting Obligation    11 ARTICLE 5.2    Reporting Procedure    12

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

   ARTICLE 6       DISSOLUTION    ARTICLE 6.1    Dissolution    13 ARTICLE 6.2
   End of the Marketing of a Product    13 ARTICLE 6.3    The effects of the
Dissolution: Cancellation    13    ARTICLE 7       MISCELLANEOUS    ARTICLE 7.1
   Notifications    14 ARTICLE 7.2    Governing law    15 ARTICLE 7.3    Forced
Performance    16 ARTICLE 7.4    Disputes    16 ARTICLE 7.5    Headings    16
ARTICLE 7.6    Relative effect    16 ARTICLE 7.7    Severability    16 ARTICLE
7.8    Transfer    16 ARTICLE 7.9    Acceptances    16 ARTICLE 7.10    Whole
Agreement    17 ARTICLE 7.11    Waivers and Modifications    17 ARTICLE 7.12   
Exclusion of Creditors    17 ARTICLE 7.13    Duplicates    17 ARTICLE 7.14   
Effective Date    17 ARTICLE 7.15    Applicable Language    17 ARTICLE 7.16   
Terms Starting with a Capital Letter    17    ANNEXES    ANNEX 1.1    Territory
A    ANNEX 2.2 (b)    Rules of the Territory Management Committee   
ANNEX 3.2 (a) (ii) -1    Annual Budget Objectives    ` ANNEX 3.2 (a) (ii) -2   
Long-term Plans of Territory A   

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

BETWEEN THE UNDERSIGNED:

 

1. Sanofi Participations, a corporation with capital of 250,000 francs
headquartered at 32-34 rue Marbeuf, 75008 Paris, France, recorded with the
Register of Commerce and Companies of Paris under number B 407 571 725 (“Partner
Sanofi”), a subsidiary indirectly held wholly by Sanofi; a corporation with
capital of 2,624,217,125 francs headquartered at 32-34 rue Marbeuf, 75008 Paris,
France, recorded with the Register of Commerce and Companies of Paris under
number B 732 059 332 (“Sanofi”), and

 

2. BMS Investco S.A.S., a simplified corporation with capital of 250,000 francs,
headquartered at 1, Parvis de la Defense, La Grande Arche Nord, 92800 Puteaux,
recorded with the Register of Commerce and Companies of Nanterre under number B
407 846 195 (“Partner BMS”), a subsidiary directly and indirectly held wholly by
Bristol-Myers Squibb Company, a company of the State of Delaware (United States
of America) headquartered at 345 Park Avenue, New York, New York 10022 (“BMS”).

RECITALS

The Partners constituted between them the commercial partnership Sanofi Pharma
Bristol-Myers Squibb (the “Company”).

As part of an operation intended for the joint development and marketing, by the
two Partners of the Company, of pharmaceutical products obtained from two new
molecules Irbesartan and Clopidogrel, which were discovered and patented by
Sanofi and developed by BMS, the Partners completely amended the Bylaws of the
Company in order to allow for the performance of this new activity.

The Partners decided by mutual consent, under the terms of article 15.4 of the
Bylaws of the Company, to issue this internal regulation whose object is to
complete and explain the Bylaws (hereinafter the “Internal Regulation”).

ARTICLE 1 – DEFINITIONS

 

1.1 Terms Defined. When used in the Internal Regulation, the following terms
will have the meaning indicated:

“Territory A Framework Agreement” means the Territory A Framework Agreement
between BMS, Sanofi and Sterling dated July 29, 1993 for the marketing of the
Products in Territory A.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

2

 

“Puerto Rico Purchase and Sale Agreement” means the Purchase and Sale Agreement
to be executed between the Company and the Subsidiary (Subsidiaries) of BMS for
the sale of the chemically active substances to such Subsidiary (Subsidiaries)
and the purchase of finished packaged products from such Subsidiary
(Subsidiaries).

“Development Agreement” means the Development Agreement between BMS, Sanofi and
Sterling dated July 29, 1993.

“Supply Agreement for Irbesartan” means the Supply Agreement for Irbesartan to
be executed between the Company, Bristol-Myers Squibb Sanofi Pharmaceuticals
Holding Partnership, a partnership of the State of Delaware, BMS and Sanofi for
the supply of the chemically active substances of Irbesartan.

“License and Supply Agreement for Clopidogrel” means the License Agreement of
Intellectual Property and Supply of Clopidogrel dated today between the Company
and Sanofi concerning the license of certain patents, trademarks and know-how
for Clopidogrel and the Clopidogrel Products of Sanofi to the Company and the
supply of the chemically active substances of Clopidogrel in exchange for
payment to Sanofi of the Royalty for Discovery and Payment of the Supply (as
such terms are defined therein).

“Know-How License Agreement” means the Know-How License Agreement of the Product
dated today between the Company, Sanofi and BMS concerning the license of the
know-how developed by Sanofi and BMS pursuant to the Development Agreement, the
use of corporate names by the Company and the development of Irbesartan and
Clopidogrel as of the date hereof in exchange for the payment of the Royalty for
Discovery (as the term is defined therein).

“License Agreement for Irbesartan” means the License Agreement of Intellectual
Property dated today between the Company and Sanofi concerning the license of
certain patents, trademarks and know-how for Irbesartan and the Irbesartan
Products of Sanofi to the Company in exchange for the payment to Sanofi of the
Royalty for Discovery (as this term is defined therein).

“Toll Manufacturing Agreements” means (i) the Toll Manufacturing Irbesartan
Agreement to be executed for the production of chemically active substances of
Irbesartan into finished, packaged Irbesartan Products, if applicable and
(ii) the Toll Manufacturing Clopidogrel Agreement to be executed for the
production of Clopidogrel chemically active substances into finished, packaged
Clopidogrel Products, if applicable.

“Alliance Support Agreement” means the Alliance Support Agreement of Territory A
between Sanofi and BMS dated as of today.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

3

 

“Partners” means Partner Sanofi and Partner BMS and each of their successors and
assignees; with the understanding, however, that any Partner who has no
participation will be presumed to have withdrawn from the company as a Partner.

“Government Authority” means any state, administrative, or judicial, local,
national, or supra-national authority.

“Clopidogrel” means the new chemical molecule discovered and patented by Sanofi
and known under the code SR 25990C whose unregistered international name is
Clopidogrel Hydrogenosulphate.

“Co-Marketing” means for each Product and for each country of Territory A, the
marketing of this Product in this country under two or several trademarks by the
Marketing Entities concerned.

“Finance Committee” has the meaning given in the Alliance Support Agreement.

“License Steering Committee” has the meaning presented in the Know-How License
Agreement.

“Functional Committees” means the Functional Committees of the Alliance (as
defined in the Alliance Support Agreement) and the Functional License Committees
(as defined in the Know-How License Agreement).

“Strategic Alliance Committee” has the meaning given in the Alliance Support
Agreement.

“Co-Promotion” means, for each product and for each country of Territory A, the
marketing of this Product in this country under a single trademark by the
Marketing Entity concerned.

“Application for New Drug” means the application to be filed with the competent
government authority in any country in order to obtain marketing authorization
for a new drug in that country.

“Elf Aquitaine” means Société Nationale Elf Aquitaine, a corporation under
French law.

“Adverse Events” means any negative symptom experienced while or after taking a
Product, known to one of the Partners or one of its Subsidiaries, whether or not
considered to be triggered by a drug, including without limitation thereto any
side effect, injury, poisoning or allergic reaction, or significant failure of
an expected pharmacological action, and symptomatic overdose case, or reactions
of abuse or withdrawal.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

4

 

“Serious Adverse Events” means any Side Effect endangering life to the extent
that such Side Effect exposes the patient to a deadly risk requiring or
extending hospitalization or causing permanent disability, birth defect, cancer
or death.

“Marketing Work Group” has the meaning presented in the Know-How License
Agreement.

“Irbesartan” means the new chemical molecule discovered and patented by Sanofi
known under the code SR 47436 whose unregistered international name is
Irbesartan.

“Non-Promotional Countries” means the countries in Territory A where the use of
the individual promotion by sales personnel is not a significant factor in order
to achieve the consumption of the product or make sales, or in which sales are
made by tender or by a comparable non-promotional sales method, as determined
from time to time by the Finance Committee.

“Person” means any individual, partnership, company, including an association or
commercial association, joint venture, association, trust or any other entity or
any government, agency, or their political subdivisions as well as any syndicate
or group presumed to be a person under Section 13(d) of the US Securities and
Exchange Act of 1934 as amended.

“Safety Problem” as well as the reference to the “safety problem” in article
14.1 of the Bylaws, has the meaning presented in the Alliance Support Agreement.

“Product” means a Clopidogrel Product or an Irbesartan Product and “Products”
means a Clopidogrel Product and an Irbesartan Product.

“Clopidogrel Product” means the product or products whose active principle is
Clopidogrel or any salt, ester, metabolite or pro-drug thereof.

“Irbesartan Product” means the product or products whose active principle is
Irbesartan or any salt, ester, metabolite or pro-drug thereof.

“Subsidiary”, referring to a Person, means any other Person who controls, is
controlled or is under common control with such Person; however, it is
understood that concerning Sanofi, the definition of Subsidiary excludes Elf
Aquitaine and any person not controlled by Sanofi which would be a Subsidiary of
Sanofi by the mere fact of its being controlled by Elf Aquitaine. For the
purposes of this definition “control” means (a) the direct or indirect power to
guide the management of a Person or to veto any significant decision related to
the management of a Person, in each of these cases, be it by exercising voting
rights, by contract or by any other means, (b) direct or indirect possession of
holdings

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

5

 

(excluding shares in a partnership) representing at least 40% of the voting
rights of a Person or (c) possession of at least 50% of the shares of an
association. The Partners confirm that each Co-Promotion Entity of Territory A
must be considered a Subsidiary of Sanofi.

“Bylaws” means the Bylaws of the Company updated on June 6, 1997.

“Sterling” means Sterling Winthrop, Inc., a company of the State of Delaware.

“Territory A” means the countries and geographic zones described in Annex 1.1.
enclosed herewith.

“Net Sales” means, for any given period and for any Product, the gross amounts
billed by the Marketing Entities to any Person (except for transfers between any
Party and its Subsidiaries only for purposes of resale, the use for promotional
purposes or clinical tests), less (i) quantity and/or price rebates, deductions
and/or discounts actually granted or given, (ii) freight carriage and insurance
expenses for shipping (if they are identified separately in invoices),
(iii) sales taxes related directly to the sale to the extent that they are
included in the gross billing price (but not including the taxes based on
revenue arising from these sales) and (iv) the amounts paid back or credited for
rejection, expiration or return of such Product.

 

1.2 Additional Terms Defined. The following additional terms defined will have
the meaning indicated in the articles of the Internal Regulation listed below:

 

Term Defined

   Definition Article Distribution Agreements    4.2 (c) Co-Marketing
Distribution Agreement    4.2 (c) Co-Promotion Distribution Agreement    4.2 (b)
Development Service Agreement    4.5 Marketing and Exploitation Service
Agreement    4.2 (b) Service Agreement with the Company    4.4 Partner BMS   
Recitals Notification Partner    5.2 Partner Sanofi    Recitals BMS    Recitals
Territory Management Committee    2.1 Co-Promotion Entity    4.2 (b) Marketing
Entity    4.1 Notifications    7.1

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

6

 

Annual Budget Objectives

   3.2

Marketing Plan

   4.2

Long-Term Plans

   3.2

Revised Projection

   3.2

Internal Regulation

   Recitals

Sanofi

   Recitals

Company

   Recitals

ARTICLE 2 – TERRITORY MANAGEMENT COMMITTEE

 

2.1 Territory Management Committee. Subject to the general control and decisions
of the Strategic Alliance Committee, of the License Steering Committee and of
the Functional Committees, pursuant to this article 2.1, the strategy for the
management and exploitation of the Company will be determined by the Partners in
a Territory Management Committee (the “Territory Management Committee”) which
will be responsible for:

 

  (i) following and ensuring the application of the policies and strategies
approved by the Strategic Alliance Committee and the License Steering Committee
and the Functional Committees and ensuring that the action of the Company and
its beneficiaries and sub-licensees is compliant with these policies and
strategies;

 

  (ii) providing indications and ensuring the coordination of the Co-Promotion
Entities and the other Marketing Entities concerning the matters of policy and
Production;

 

  (iii) accumulating the Annual Budget Objectives and the Long-Term Plans of the
Co-Promotion Entities in a form that is substantially that of Annexes 3.2
(a)(ii)-1 and 3.2 (a)(ii)-2 enclosed;

 

  (iv) following up on the accumulated budgets of the Co-Promotion Entities
within a [*] variation margin and informing the two Partners of any differential
outside this variation margin;

 

  (v) following up on the sales and market shares of each of the Products in
each country of Territory A;

 

  (vi) checking the Marketing plans of the Marketing Entities and production and
supply plans for Territory A; and

 

  (vii) approving the distribution of the sales effort between the local
Subsidiaries of the Partners in each country where there is Co-Promotion, such
as that offered by such local Subsidiaries.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

7

 

2.2 Composition and Decision Making. (a) The Territory Management Committee will
permanently have ten (10) members, five (5) of whom will be appointed by the
Sanofi Partner and five (5) will be appointed by the BMS Partner. The members
appointed by the Sanofi Partner will be persons filling the positions of
(i) President of Sanofi Winthrop, (ii) President of Sanofi Region A,
(iii) President of Sanofi Region B, (iv) Controller of Sanofi Pharma, and
(v) Vide President of Alliance Management, Sanofi Pharma. The members appointed
by the BMS Partner will be the persons filling the positions of (i) President of
BMS France; (ii) President of BMS International Pharmaceutical Group,
(iii) President, BMS European Pharmaceutical Group, (iv) Vice President,
Finance, BMS U.S. Pharmaceutical Group, and (v) Vice President Alliance
Management. If one of these positions was modified or eliminated, the Partner
concerned will appoint a person whose position is substantially similar to the
position modified or eliminated.

(b) The Territory Management Committee will adopt procedural rules substantially
in the form of Annex 2.2(b) enclosed, which will govern the international
operations of the Territory Management Committee. These rules may be modified
only by the unanimous vote of the members of the Territory Management Committee
unless otherwise set forth herein or in these rules, in the event of deadlock or
tie in the vote in the Territory Management Committee due to the controlling
participation of the Sanofi Partner in the Company, a member appointed by the
Sanofi Partner will have deciding vote, with the understanding that any decision
concerning article 2.1(a)(vii) hereof will be made only by consensus between the
representatives of the Sanofi Partner and BMS Partner members of the Territory
Management Committee.

 

2.3 Delegation. By express decision voted upon unanimously, the Territory
Management Committee may establish any subcommittee and delegate its powers to
such subcommittee under the conditions it deems appropriate; it is understood,
however, that each of the Partners will have the right to appoint an equal
number of members in each subcommittee.

ARTICLE 3 POWERS AND OBLIGATIONS OF THE MANAGER(S)

 

3.1 Powers. The manager(s) will be responsible for the implementation of the
decisions, under the control of the Partners acting by simple majority, and will
perform his (their) obligations under the control of the Partners acting by
simple majority, which will be subject to the control of the Territory
Management Committee.

 

3.2 Financial Statements. (a) The manager(s) will prepare and deliver to the
Partners, with the help of the latter, pursuant to the applicable laws and
regulations, at the expense of the Company:

 

  (i)

within 30 days after the end of each calendar month, a declaration listing for
the previous months and for the corporate Financial Year until the last day of
that month (x) financial statements accumulated country by country for the
Co-Promotion Entities of Territory A, (y) and the Net Sales of Products in the

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

8

 

 

countries of Territory A where there is no Co-Marketing of the Products and
(z) the marketing and development expenses covered by the Company in the
Territory;

 

  (ii) at the latest by November 15 of each Financial Year, (x) the total annual
budgets accumulated for the following Financial Year for the sales and profits
before taxes for Co-Promotion entities (the “Annual Budget Objectives”) for each
Product and projections for accumulated sales and accumulated profits before
taxes for the Co-Promotion Entities for the three following Financial Years (the
“Long Term Plans”) for each Product, which budget objectives and projections
will be substantially in the form of Annex 3.2 (a) (ii)-1 and 3.2 (a) (ii)-2
enclosed; with the understanding that the profit before taxes must be calculated
by accumulating the profits before taxes of the Co-Promotion Entities for each
Product and the Net Sales will be calculated by accumulating the sales of the
Co-Promotion Entities for each Product according to the accounting method
established by the Finance Committee; and (y) a statement listing, (1) for each
of the countries where there is Co-Promotion of Products, the Net Sales and
profits before taxes expected for each Product for the following Financial Year
and the projections of Net Sales and profits before taxes for each Product for
the three following Financial Years, and (2) for each country where there is
Co-Marketing of Products, the Net Sales of each Product expected for the
following Financial Year and the projections for each Product for the three
Financial Years to come and (z) the annual budget of the Company;

 

  (iii) during the months of April, July, and October of each Financial Year, a
statement providing the revised annual projections of the accumulated sales and
profits before taxes of the Co-Promotion Entities for each Product for that
Financial Year (which will be calculated in the same fashion as and by
comparison to the Annual Budget Objectives for said Financial Year approved by
the Strategic Alliance Committee), revised, if necessary, to take into account
the actual results of the ongoing year as at the date of preparation and all
other pertinent factors as well as an explanation of any substantial revision in
projections concerning the amounts of the budgets approved by the Strategic
Alliance Committee (each a “Revised Projection”);

 

  (iv) as soon as possible and in any case within sixty (60) days from the end
of each Financial Year, a copy of the annual accumulated and audited financial
statements of the Company; and

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

9

 

  (v) as soon as possible and in any case within thirty (30) days from the end
of each tax quarter, a copy of the unaudited quarterly financial statements of
the Company;

with the understanding that concerning paragraph (i) above, the Manager(s) will
provide, under the control of the Partners acting by simple majority, to the
Strategic Alliance Committee the data, but only for information and concerning
paragraphs (ii) and (iii) above, the Manager(s) will provide, under the control
of the Partners acting by simple majority, the data to the Strategic Alliance
Committee, which will have only the power to approve the Annual Budget
Objectives, the Long Term Plans and the budget of the Company.

(b) Each Partner will provide, as soon as possible, (i) all additional financial
information to the Company as requested by the other Partner for the preparation
of its tax returns; and (ii) the other information reasonably requested in
writing by the other Partner, including any information requested by this
Partner or its Subsidiaries for the needs or legal requirements of notification
imposed under American or French law, securities or other applicable laws.

(c) The Manager(s) will also report as soon as possible to the Partners and the
latter will transmit to the Strategic Alliance Committee that it appears from
the Revised Projection (or if they reach this conclusion at any time), that the
accumulated annual profit before tax of the Co-Promotion Entities of Territory A
will be lower than [*] or more than [*] of the accumulated annual profit before
tax projected by the Annual Budget Objective approved by the Strategic Alliance
Committee.

 

3.3. Actions for Patents and Trademarks. The Manager(s), at the request of one
or the other of the Partners, must file suit or act in the name of the Company
(i) for counterfeit against a third party for impairment of any patent or any
trademark given under license [by] the Company, (ii) to defend against an action
filed by a third party against the Company, a Partner or one of their respective
Subsidiaries for counterfeit of a patent and/or trademark related to Irbesartan,
Clopidogrel or one of the two Products in Territory A or (iii) to defend against
any action filed by a third party because of the invalidity or nullity of a
patent filed in the name of the Company. The costs and expenses of such action
or defense will be paid by the Company and any settlement will be decided upon
by mutual consent between the Partners.

ARTICLE 4 – EXPLOITATION MODALITIES

 

4.1

Distribution. In each country of Territory A (other than Non-Promotional
Countries), one or several entities selected by the Strategic Alliance Committee
(each being a “Marketing Entity”) will be responsible for the marketing,
promotion, sale and distribution of the Products. Each Marketing Entity will buy
the finished Products of the Company under a distribution agreement

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

10

 

 

pursuant to article 4.2(b)-(c) hereof with the modifications required by local
law and commercial practice including, without limitation thereto, any
requirement of the local law under which a Marketing Entity is prohibited from
buying finished products and may purchase only chemically active substances and
will place the products on the market directly or using the services of the
local Subsidiaries of the Partners.

 

4.2 Marketing Strategy.

(a) The marketing strategy of each Product in each country of Territory A will
be presented in a marketing plan (the “Marketing Plan”) prepared by the
Marketing Entity in this country in accordance with and pursuant to the policies
and strategies established by the Marketing Work Group (including and without
limitation thereto those presented in the general marketing plan centrally
financed for each Product developed by the Marketing Work Group) and reviewed by
the Territory Management Committee not later than thirty (30) days after the
registration date of the Application for New Drug in the country, in the case of
the Clopidogrel Products and as soon as possible after the date hereof in the
case of the Irbesartan Products. Each Marketing Plan will contain a description
of the basic marketing strategy in said country, provisional annual budgets and
statements of profit and loss for the Product over the first three (3) calendar
years after the launch, provisions for the detailing of the Product, marketing
strategy and provisions for the contribution of the Partners and their
Subsidiaries to sales resources.

(b) Should the Strategic Alliance Committee determine that there will be
Co-Promotion of the Products in the country of Territory A, a Marketing Entity
in the form of joint venture (a “Co-Promotion Entity”) will be established in
this country. The form and structure of each Co-Promotion entity will be
determined by the Finance Committee. 50.1% of the voting rights, profit and
losses of each Co-Promotion entity will be the property of the Subsidiary
directly or indirectly held with a majority by Sanofi, and 49.9% of the voting
rights, profits and losses of each Co-Promotion Entity will be the property of a
Subsidiary directly or indirectly held with majority by BMS. Each Co-Promotion
Entity will be the exclusive distributor of the Products in its territory and
will enter into a distribution contract with the Company in the form agreed upon
by the Partners (a “Co-Promotion Distribution Agreement”) and will hire the
local Subsidiaries of Sanofi and BMS to provide marketing and exploitation
services pursuant to a Marketing and Exploitation Service Agreement in a form
agreed upon between the Partners (a “Marketing and Exploitation Service
Agreement”) each with the modifications required by local law and commercial
practices, including, without limitation thereto, any requirement of the local
law under which a marketing entity is prohibited from buying finished products
and may buy only chemically active substances.

(c) Should the Strategic Alliance Committee determine that there will be
Co-Marketing of the Products in the countries of Territory A, the Strategic
Alliance Committee will designate the Subsidiaries directly or indirectly held
with majority

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

11

 

by Sanofi and BMS to be co-exclusive distributors of the Products in said
country and each of those Subsidiaries will enter into a distribution agreement
with the Company in the form agreed between the Partners (the “Co-Marketing
Distribution Agreement” and, with the “Co-Promotion Distribution Agreement,” the
“Distribution Agreements”) each with the modifications required by local law and
commercial practices, including, without limitation thereto, any requirement of
the local law under which a Marketing Entity is prohibited from buying finished
Products and can buy only chemically active ingredients. In any country of
Territory A where there is Co-Marketing, the Co-Marketing Distribution
Agreements to be executed with the Co-Marketing Entities will be identical
(except for the parties) and will be executed simultaneously. Where possible,
each Partner will exclusively use the sales, marketing, promotion and
distribution resources or those of its Subsidiaries in each country of Territory
A where there is Co-Marketing of Products.

(d) The Strategic Alliance Committee may determine that there will be no
Co-Promotion or Co-Marketing of the Products in any country in Territory A and,
to the extent that special circumstances so require, may consider the promotion
in that country by a Subsidiary of a single Partner, a sub-license to a third
party, the distribution or any other agreements.

 

4.3 Non-Promotional Countries. In Non-Promotional Countries, the local
Subsidiaries of the Partners will not be obligated to execute Distribution
Agreements to market and sell the Products in that country, but if they execute
similar agreements, they will have the right to receive a fair compensation for
the use of their resources. The Finance Committee will prepare and submit to the
Territory Management Committee for implementation a decision concerning the
alternative distribution agreements with the local Subsidiaries for these
countries including, without limitation thereto, the rate of such fair
compensation.

 

4.4 Administrative and Exploitation Services. The administrative and
exploitation services needed by the Company will be provided pursuant to a
service agreement to be executed between the Company and a Subsidiary of the
Partner Sanofi in a form to be agreed upon by the Partners (the “Service
Agreement with the Company”).

 

4.5 Development Services. The development services required for the Products
will be provided under a Development Service Agreement to be executed between
the Company, a Subsidiary of the Partner Sanofi and a Subsidiary of the Partner
BMS in a form to be agreed upon by the Partners (the “SNC Service Agreement”)
(the “Development Service Agreement”).

ARTICLE 5 – ADVERSE EVENT REPORTING

 

5.1

Reporting Obligation. The Partner BMS and the Partner Sanofi will each make
sure, in the marketing of the Products in Territory A, themselves and their
respective Subsidiaries will examine and analyze all Adverse

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

12

 

 

Events and Serious Adverse Events. Each Partner will require from its
Subsidiaries, sub-licensees and distributors compliance with all requirements of
the local law related to the reporting and of the Adverse Events and Serious
Adverse Events and each Partner will require its Subsidiaries, sub-licensees and
distributors to keep it informed of these events.

 

5.2 Reporting Procedure. (a) In order to inform each Partner of these events,
each Partner will report:

 

  (i) In the case of the Clopidogrel Products, to Sanofi at:

Sanofi Pharma

82, avenue Raspail

94255 Gentilly Cedex, France

Attention: [omitted]

Fax: [omitted]

 

  (ii) In the case of the Irbesartan Products, to BMS at:

Bristol-Myers Squibb Company

P.O. Box 4000

Route 206 & Province Line Road

Princeton, NJ 08543 USA

Attention: Vice President, Worldwide Safety and Surveillance

Fax: [omitted]

all Adverse Events and Serious Adverse Events anywhere in the world, with the
understanding that the les Serious Adverse Events will be reported to the Person
concerned, as indicated above, within three (3) business days after the time a
Partner becomes aware of such event (a “Reporting Partner”) and must be reported
by fax as indicated above. The Reporting Partner must communicate the other
Adverse Events every month. The Reporting Partner will quickly notify the Person
concerned, as indicated above, of any claim received by him, sufficiently
detailed and within sufficient time to allow the Person concerned to comply with
all regulatory requirements imposed on such person in any country. Each Partner
will also notify the Person concerned of any regulatory development (for
example, proposed recalls, labeling and other changes in the fields of
registration) affecting any of the Products in any country of Territory A. Both
the Partner Sanofi and the Partner BMS will have the right to review and/or
request copies of all information and reporting forms issued or received by the
Person concerned. The procedures may be modified from time to time by the
Regulation Committee (as this term is defined in the Know-How License
Agreement).

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

13

 

(b) Pursuant to the Alliance Support Agreement, BMS will determine the reporting
procedure of the Adverse Events and Serious Adverse Events concerning the
Irbesartan Products to the appropriate Government Authorities and Sanofi will
determine the reporting procedure of the Adverse Events and Serious Adverse
Events concerning the Clopidogrel Products to the appropriate Government
Authorities.

ARTICLE 6 – DISSOLUTION

 

6.1 Dissolution. Notwithstanding the causes of dissolution set forth in the
Bylaws, the Company will also dissolve and its activity liquidated when
suspending the marketing of the two Products for Safety Problems according to
Section 7.04 of the Alliance Support Agreement.

 

6.2 End of the Marketing of a Product. If the marketing of a Product ends in
Territory A by the action of Sanofi or BMS pursuant to Section 7.04 of the
Alliance Support Agreement, the Partners will amend the Bylaws of the Company to
eliminate any reference to the development, purchase, sale, marketing, promotion
or commercialization of this Product.

 

6.3 The effects of the Dissolution: Cancellation. Notwithstanding the effects of
the dissolution described in the Bylaws, in case of dissolution of the Company,

(a) the Partners must cancel and guarantee the cancellation by their respective
Subsidiary(ies) of the Service Agreement of the Company, the Development
Agreement, as well as the agreements of the Marketing Entities concerning the
Products (including, without limitation, the Distribution Agreements between the
Company and each Marketing Entity) and except in the event of dissolution due to
a Security Problem, the Company will assign or give under license all remaining
assets of the Company as well as its rights and obligations under the License
and Supply Agreement of Clopidogrel, the License Agreement of Irbersartan, the
Supply Agreement of Irbersartan, the Know-How License Agreement, the Puerto Rico
Purchase and Sale Agreement and the Toll Manufacturing Agreement, except for the
rights on the corporate names and trademarks, including the terms “Sanofi,”
“BMS,” or “Bristol-Myers Squibb,” with the understanding, however, that the
obligations to supply chemically active substances or finished Products
established in said agreements will continue to be applied for one year after
the assignment or license;

(b) the proceeds of this sale will be allocated as follows in the priority order
indicated:

 

  (i) to the payment of the debts and liabilities of the Company and liquidation
expenses;

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

14

 

  (ii) the balance, if any, to the placement in escrow of the amounts that the
Partners deem reasonably necessary for contingent liabilities not liquidated or
not foreseen or the obligations of the Company or Partners arising from or
related to the Company. By mutual decision of the partners, these amounts may be
deposited in a bank chosen by them and authorized to act as escrow agent for
withdrawals intended to cover the debts and obligations described above, and at
the expiration of this period as established by the Partners to distribute the
balance as indicated in paragraph (iii) below; and

 

  (iii) the balance, if any, to the Partners proportionally to their respective
holding.

ARTICLE 7 – MISCELLANEOUS

 

7.1 Notifications. All notifications, claims, requests, warnings and other
communications (hereinafter collectively called the “Notifications”) must be in
writing and will be delivered in person, by courier, by fax (against receipt) or
by registered letter (with acknowledgment of receipt) to the Persons and
addresses below:

In the case of the Company, to:

Sanofi Pharma Bristol-Myers Squibb

32-34 rue Marbeuf

75008 Paris, France

 

Attention:    Legal Director Fax:    [omitted] Attention:    Assistant Legal
Director Fax:    [omitted] Attention:    Vice President, Alliance Management
Fax:    [omitted]

In the case of the Partner BMS, to:

 

BMS lnvestco S.A.S. La Grande Arche Nord 92044 Paris La Defense Cedex, France
Attention:    President Fax:    [omitted]

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

15

 

with copy to: Bristol-Myers Squibb Company P.O. Box 4000 Route 206 & Province
Line Road Princeton, NJ 08543 USA Attention:    Vice President and Senior
Counsel,    Pharmaceutical Research Institute,    Worldwide Franchise Management
   Business Development Fax:    [omitted] Attention:    Vice President. Alliance
Management Fax:    [omitted] and:    Shearman & Sterling 599 Lexington Avenue
New York, New York 10022 USA Attention:    [omitted] Fax:    [omitted]

In the case of the Partner Sanofi, to:

 

Sanofi 32-34 rue Marbeuf 75008 Paris, France with copy to: Cleary, Gottlieb,
Steen & Hamilton 41 avenue de Friedland 75008 Paris, France Attention:   
[omitted] Fax:    [omitted]

Each of the Partners may designate another addressee (and/or change its address)
for Reporting by a Reporting made according to this article. All Reportings made
according to this article will be reputed to have been made on the date of their
receipt in the event of personal delivery by overnight courier or fax, or ten
(10) business days after mailing in the event of registered letter or mailing
with acknowledgment of receipt.

 

7.2 Governing law. This Internal Regulation, as well as the related rights and
obligations, are subject to French law.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

16

 

7.3 Forced Performance. Each of the Partners acknowledges that the lack of
performance of one of the obligations hereunder will cause irreparable damage.
Consequently, the forced performance of these obligations may be required to the
full extent allowed by law; it is understood, however, that the powers of the
arbitrators (under this article 7.3) will be limited to enforcing the
obligations set forth in this Internal Regulation in its current language.

 

7.4 Disputes. Any disagreements between the Partners arising from the Internal
Regulation will be finally settled according to the Regulation of the
International Chamber of Commerce by three (3) arbitrators appointed according
to this Regulation. The arbitral proceedings will be conducted in English in
Paris, France. The President of the arbitral tribunal will be neither a US nor a
French citizen.

 

7.5 Headings. All headlines and subheadings of the Internal Regulation are for
convenience only, and none of them will be reputed to affect the meaning or
influence the interpretation hereof.

 

7.6 Relative effect. The Internal Regulation is not binding or benefiting for
any party except the Partners and their successors and authorized assignees, and
no express or implicit provision is intended or will be reputed to give rights,
advantages or any remedy to any person, of any nature whatsoever

 

7.7 Severability. Should one of the legal and regulatory conditions [sic], the
validity and application of the other conditions and provisions of the Internal
Regulation will not be affected and will remain fully valid and in effect
provided the substance of the transactions hereunder is not materially affected.
Whenever it is determined that one of the conditions or provisions of the
Internal Regulation is null, contrary or incompatible with legal and regulatory
provisions, the Partners undertake to negotiate in good faith the modification
of the Internal Regulation in order to achieve as reliably as possible the
original intent of the Partners in order to conduct the transactions hereunder
according to the initial intent of the Partners.

 

7.8 Transfer. This agreement may be assigned by one of the Partners only to a
Subsidiary of Sanofi or BMS in case of reorganization (including to an entity
that becomes a Subsidiary as part of such reorganization) causing the takeover
of all or almost all marketing and/or production functions of this Partner in
Territory A, in which case the rights may be assigned and the obligations may be
delegated to this Subsidiary.

 

7.9 Acceptances. All acceptances or authorizations of the acts or issues
required by the Internal Regulation must be given in writing and concern only
the specific act or issue for which the consent or authorization is given, and
may not relieve one of the Partners from the obligation to obtain, if
applicable, the consent or authorization required by the Internal Regulation for
another act or another issue.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

17

 

7.10 Whole Agreement. The Internal Regulation with the Bylaws expressing the
whole agreement between the Partners as to its object, they cancel and replace
all prior contracts concerning this object and not indicated herein or in the
Bylaws.

 

7.11 Waivers and Modifications. No modification of the Internal Regulation is
valid unless it is in writing and signed by the two Partners and refers
expressly to the Internal Regulation or Bylaws mentioning the intent of the
Partners to modify the Internal Regulation or the Bylaws. Any waiver of any of
the conditions hereof must be made in writing, signed by the Partner intending
to waive, referring expressly to the condition waived by it, and no waiver may
constitute waiver of any other violation of the same condition or of any other
condition or provision hereof.

 

7.12 Exclusion of Creditors. The provisions of the Internal Regulation are
deemed to govern the relations between the Partners and the relations between
the Partners and the Company. The Internal Regulation is not deemed to benefit
the creditors which are not Partners and no right may be given to non-Partner
creditors hereunder.

 

7.13 Duplicates. The Internal Regulation may be signed in several counterparts,
each constituting an original, but the whole will constitute a single
instrument.

 

7.14 Effective Date. The Internal Regulation will enter into effect on
January 1, 1997 even though it is signed on June 6, 1997.

 

7.15 Applicable Language. The Partners acknowledge that the Internal Regulation
may be translated into English. The Partners agree that the French version of
the Internal Regulation will be the decisive version for any issue.

 

7.16 Terms Starting with a Capital Letter. The terms starting with capital
letters not defined in this Internal Regulation will have the meaning given to
them in the Bylaws.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

18

 

Made in Cannes, France, on June 6, 1997, effective as of 1997.

 

SANOFI PARTICIPATIONS by  

/s/ [signature illegible]

BMS INVESTCO S.A.S. by  

/s/ [signature illegible]

172486v4

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

 

ANNEX 1.1

TERRITORY A1

 

Europe:

 

Albania

Germany

Andorra

Austria

Belgium

Bulgaria

Cyprus

Denmark

Spain

Finland

France (including Martinique, Guadeloupe, French Guinea, New Caledonia, French
Polynesia, Reunion and other departments and overseas territories)

Gibraltar

Greece

Greenland

Hungary

Ireland

Iceland

Italy

Latvia

Lithuania

Liechtenstein

Luxembourg

Malta and Gozo

Monaco

Norway

Netherlands

Poland

Portugal

Republic of Ireland

 

Czech Republic

Romania

United Kingdom (England, Wales, Scotland, Isle of Man, Alderney, Northern
Ireland, Channel Islands)

San Marino

Slovakia

Sweden

Switzerland

former USSR (Europe)

Russia

Ukraine

Belarus

Moldova

Estonia

Latvia

Lithuania

Vatican (State and City)

Former Yugoslavia (including Bosnia and Herzegovina, Croatia, Macedonia,
Montenegro, Serbia and Slovenia)

 

Africa:

 

Algeria

Angola

Benin

Botswana

Burkina Faso

Burundi

Cameroon

Cape Verde

Comoros

Congo

Ivory Coast

Djibouti

 

1

Territory A is considered to include any new territory created by division,
consolidation or change in the name of the countries listed below.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

 

Africa (continued)

 

Egypt

Eritrea

Ethiopia

Gabon

Gambia

Ghana

Guinea

Guinea-Bissau

Equatorial Guinea

Kenya

Lesotho

Liberia

Libya

Madagascar

Malawi

Mali

Morocco

Mauritania

Mayotte

Republic of Mauritius

Mozambique

Namibia

Niger

Nigeria

Central African Republic

Rwanda

Western Sahara

St. Helena

Ascension

Tristan Da Cunha

Sao Tome & Principe

Senegal

Seychelles

Sierra Leone

Somalia

South Africa

Presídios Espagnole:

Ceuta

Melilla

Sudan

Swaziland

Tanzania

Chad

Togo

Tunisia

  

Africa (continued)

 

Uganda

Zaire

Zambia

Zimbabwe

 

Asia:

 

Afghanistan

Bahrain

Bangladesh

Bhutan

Brunei

China (including Tibet, Taiwan, Macao)

South Korea

Hong Kong

India

Indonesia

Israel

Jordan

Cambodia

Kuwait

Laos

Lebanon

Malaysia

Maldives

Mongolia

Myanmar

Nepal

Oman

Pakistan

Philippines

Qatar

Saudi Arabia

Singapore

Sri Lanka

Syria

Thailand

Turkey

United Arab Emirates

Former USSR (RSFSR, Armenia, (Hayastan)

Azerbaijan, Georgia,

Turkmenistan, Uzbekistan,

Tajikistan, Kazakhstan, Kyrgyzstan)

Vietnam

Yemen

                                                                                
                                   

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

 

ANNEX 2.2(b)

Rules of the Territory Management Committee

The following rules were adapted according to the bylaws updated on January 1,
1997 between Partner Sanofi and Partner BMS (the “Bylaws”) concerning the
operation of the Territory Management Committee (the “Committee”) and may not be
amended or modified other than by unanimous vote of the Committee only. All
terms starting with a capital letter but not defined in this document will have
the meaning given to them in the bylaws, as amended from time to time.

 

1. President and Co-President. The meetings of the Committee will be presided
over by a president (the “President”) and in his absence by a co-president (the
“Co-President”). Partner Sanofi and Partner BMS will appoint, respectively, the
President and the Co-President.

 

2. Ordinary Meetings. The Committee will provide in the resolutions for the
holding of ordinary meetings and will establish the time and place of these
meetings; however, it is understood that these meetings will be held once per
calendar quarter. It is not necessary to give notice of ordinary meetings;
however, it is understood that if the time or place of ordinary meetings are
established or changed, a notice in this regard will quickly be sent by mail to
each member of the Committee who was not present at the meeting where the
decision was made, sending it to such member at his usual place of activity, at
the most, 10 days after the date of the meeting during which the decision was
made. The meetings will take place in Paris, New York, or any other place
reasonably chosen by the President.

 

3. Extraordinary Meetings. The extraordinary meetings of the Committee will be
held upon invitation from or by decision of the President or Co-President or any
two members of the Committee. Unless otherwise agreed by all members of the
Committee, a notice of each extraordinary meeting will be sent by fax (with
confirmed acknowledgment of receipt) to each member of the Committee addressing
it to this member at his usual place of activity at the latest 10 days before
the date scheduled for the meeting. This notice must indicate the time, place,
and agenda of the meeting. Unless otherwise provided, any member of the
Committee who attends a meeting in person will be presumed to have waived
receiving notice of such meeting. Extraordinary meetings will be held in Paris,
New York, or any other place reasonably chosen by the President.

 

4.

Quorum and Decision Making Method. In each meeting of the Committee, the
presence of a majority of the members of the Committee, including at least three
(3) members appointed by Partner Sanofi and at least three (3) members appointed
by Partner BMS will be necessary to constitute a quorum for the operations. In
the absence of the quorum, the majority of those present at the time and place
of any meeting may postpone the meeting from date to date but not beyond 30 days
after the date of this

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

2

 

 

meeting, by written notice to the absent members, until a quorum is present, and
the postponed meeting is held. Unless otherwise agreed by all the members of the
Committee or as specified in the Association Agreement, the majority vote of all
the members of the Committee present or represented in any meeting in which a
quorum is present is necessary to decide on any issue mentioned in the meeting.

 

5. Resignation of the Members of the Committee. Any member of the Committee may
resign at any time with written notice of resignation to the President and
Co-President. Unless otherwise set forth in this notice, this resignation takes
effect upon its receipt by the President and the Co-President and the acceptance
of the resignation will not be necessary for it to become effective.

 

6. Revocation of a Member of the Committee. Either one of the Partners will have
the right, with written notice to the other Partner, at any time, to replace any
or all the members designated by it in the Committee or fill any vacancies left
by a member designated by it, without the consent of the other Prater; with the
understanding, however, that any newly appointed person will be the person
replacing the member of the Committee revoked in the position listed in article
11.2 (a) of the bylaws which was filled by this member of the Committee or, if
one of these positions was modified or eliminated, in a position substantially
similar to the position modified or eliminated.

 

7. Remuneration of the Members of the Committee. The members of the Committee
will not receive any remuneration for their services as such, be it in the form
of salary or fixed payment to attend the meetings. No stipulation hereof will be
interpreted as a prohibition for a member of the Committee to serve the Partner
represented by him on the Committee in another capacity for remuneration from
such Partner for this purpose.

 

8. Decisions without Meeting. Subject to the stipulations (a) of the bylaws and
(b) of the applicable laws and regulations, any decision which could not be made
according to these rules by a vote of the members of the Committee in a meeting
of the Committee may be made without meeting if all the members of the Committee
consent and the document(s) is (are) entered in the minutes of the Committee.

 

9. Telephone Meetings and Videoconferences. The committee may hold, and any
member of the Committee may participate in, a Meeting of the Committee by
teleconference, videoconference with similar communication allowing all the
members participating in the Meeting to hear and speak to each other and the
participation in a meeting according to this paragraph 9 will constitute a case
of presence in person at the Meeting.

 

10. Powers of Attorney. Any member of the Committee may, to the extent
authorized by the applicable law, authorize another person belonging to the
senior management of Sanofi or BMS to act in its stead by a power of attorney
duly signed and by the presence of such authorized person which will be
equivalent to his own presence in person at the meeting.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

3

 

11.

Minutes. The Committee will have written records in good and due form of the
outcome of its meetings and will report on them to each member of the Committee.
These written records will be kept in English. A written report on each meeting
of the Committee, including the main recommendations, will be delivered to all
the members of the Committee and all persons designated by the Partners within
30 days following the date of the meeting and will be presumed approved in the
absence of an objection by the 15th day following the date of delivery.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

 

ANNEX 3.2(a)(ii)-1

ANNUAL BUDGET OBJECTIVES2

 

PROCEEDS

($000s)

        Total Territory    Company5
Territory A    Total Local
Joint Ventures    Country 12    Country 22    Country 32    Country 42

Net Sales34

                       

Standard Cost of Sales

                       

Other Cost of Sales

                       

ICP

                       

Management Cost of Sales

                       

Management Gross Margin

                       

Distribution

                       

Management Gross Margin

                       

Direct Product Expenses

                       

Samples

                       

Advertising/Promotion

                       

Clinicals

                       

Salesforce

                       

Other Direct Costs

                       

Allocated Costs

                       

Marketing

                       

Medical

                       

Administration

                       

Other Income/Expense

                       

Interest

                       

Other

                       

JV Profit/Loss Before Selling

                       

Effort Remuneration

                       

Selling Effort Remuneration

                       

JV Profit/Loss

                       

 

1

Was prepared by management for information.

2

Transmitted for information only.

3

Only these elements are submitted for approval.

4

Information on sales will also be provides for the countries in which
Co-Marketing is carried out.

5

Includes Central R&D, central marketing, and other direct costs of the company.

* To be filled out.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

 

 

ANNEX 3.2(a)(ii)-2

LONG TERMS PLANS1

TERRITORY A

 

PROCEEDS

($000s)

        Budget
1997    1998    Projection
1999    2000

Net Sales23

              

Standard Cost of Sales

              

Other Cost of Sales

              

ICP

              

Management Cost of Sales

              

Management Gross Margin

              

Distribution

              

Management Gross Margin

              

Direct Product Expenses

              

Samples

              

Advertising/Promotion

              

Clinicals

              

Salesforce

              

Other Direct Costs

              

Allocated Costs

              

Marketing

              

Medical

              

Administration

              

Other Income/Expense

              

Interest

              

Other

              

JV Profit/Loss Before Selling

              

Effort Remuneration

              

Selling Effort Remuneration

              

JV Profit/Loss

              

 

1

Was prepared by management for information.

2

Only these elements are submitted for approval.

3

Includes Central R&D, central marketing, and other direct costs of the company.

* To be filled out.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION